IN THE UNITED STATES COURT OF APPEALS
                             FOR THE FIFTH CIRCUIT



                                        No. 98-21035



       ADELINE RUDEL CATHEY,

                                                     Plaintiff-Appellant,

                                               v.

       US INTERNAL REVENUE SERVICE,

                                                     Defendant-Appellee.

                         _______________________________

               Appeal from the United States District Court
                    for the Southern District of Texas
                               (H-97-CV-2287)
                      _______________________________

                                     October 27, 1999

Before GARWOOD, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Appellant Adeline Rudel Cathey (“Cathey”) appeals from the

district court’s determination that 26 U.S.C. § 6334(a)(7)

forbids only the levy of funds payable, as opposed to those paid,

as worker’s compensation.                Appellee the United States—apart from

defending the decision of the district court—contends that

Cathey’s lawsuit was untimely filed.

       The gravamen of Cathey’s complaint is that the IRS


       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
wrongfully levied funds paid to her as worker’s compensation.

For essentially the same reasons as the district court, in its

order of October 5, 1998, we agree that § 6334(a)(7) does not

prohibit a levy of funds already paid—as opposed to payable—as

worker’s compensation.   Accordingly, we pretermit a discussion of

the applicability of the two year statute of limitations in 26

U.S.C. § 7433(d)(3) and express no opinion on the district

court’s determination of the limitations issue.

                                                         AFFIRMED




                                 2